DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 in the reply filed on 5/4/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. 

Claim Objections
Claim 10 is objected to because there appears to be a typo at “on end” in line 4. Did Applicant intend to say --one end--?.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the other end of the oil tank".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the second oil inlet pipe".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “high-pressure oil pipes,” which is unclear. What structural characteristics would allow for the pipes to be high-pressure oil pipes?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLauchlan (US Pub No 2015/0285368 A1). McLauchlan discloses an intelligent lubricant spraying system (fig. 1) for a high-speed gear transmission, comprising: 
Re claim 10, an oil tank (par [0003]); an oil pump (22), on end of which is communicated with the oil tank through the first oil inlet pipe (18); a driving gear (fig. 1 shows a plurality of gear meshings where one gear of the gear mesh is the driving gear), which is rotatably supported above the oil tank; a driven gear (fig. 1 shows a plurality of gear meshings where one gear of the gear mesh is the driven gear), which is meshed with the driving gear and is rotatably supported above the oil tank (fig. 1 and par [0003]); a spray nozzle (24), which is communicated with the other end of the oil tank through the second oil inlet pipe (pipe shown in fig. 2 for supporting 24), is supported between the driving gear and the driven gear (fig. 1), and is used for spraying a lubricant in the oil tank into a meshing part of the driving gear and the driven gear (fig. 1 and par [0003]).
Re claim 11, a filter (20), one end of which is arranged in the oil tank in a communication manner while the other end is communicated with one end of the oil pump through the first oil inlet pipe (fig. 1 and par [0019]).
Re claim 12, wherein the first oil inlet pipe and the second oil inlet pipe are high-pressure oil pipes (the pipes shown in fig. 1 are construed as being able to support high-pressure oil).
Re claim 13, wherein the spray nozzle has a sector-shaped structure (par [0021] describes a fan spray pattern, which is construed to have a sector-shaped structure for producing the fan spray pattern).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLauchlan (US Pub No 2015/0285368 A1) over Kikuchi et al. (US Pub No 2014/0190428 A1) and Ito et al. (US Pat No 5,662,188). McLauchlan discloses the intelligent lubricant spraying system for a high-speed gear transmission (as cited above). McLauchlan does not disclose:
Re claims 14-17, a gear rotational speed sensor, which is arranged on the driving gear and is used for monitoring the rotational speed of the driving gear; a torque sensor, which is arranged on the driving gear and is used for monitoring the torque of the driving gear; a liquid level gauge, which is arranged in the oil tank and is used for monitoring the height of the liquid level in the oil tank; an oil pump rotational speed sensor, which is arranged on the oil pump and is used for detecting the rotational speed of the oil pump; a controller, which is respectively electrically connected with the gear rotational speed sensor, the torque sensor, the liquid level gauge, and the oil pump and is used for receiving monitoring signals from the gear rotational speed sensor, the torque sensor, the liquid level gauge, and the oil pump, and controlling the rotational speed of the oil pump.
However, Kikuchi teaches a lubricating system (abstract) comprising:
Re claims 14-17, a gear rotational speed sensor (21), which is arranged on the driving gear and is used for monitoring the rotational speed of the driving gear (par [0016]); a liquid level gauge (23), which is arranged in the oil tank and is used for monitoring the height of the liquid level in the oil tank (par [0036]); an oil pump rotational speed sensor (par [0036] describes the controller determines the number of times to rotate rotor of pump 13, this is construed of having a sensor to monitor pump rotational speed), which is arranged on the oil pump and is used for detecting the rotational speed of the oil pump (par [0036]); a controller (20), which is respectively electrically connected with the gear rotational speed sensor, the torque sensor (taught below), the liquid level gauge, and the oil pump and is used for receiving monitoring signals from the gear rotational speed sensor, the torque sensor (taught below), the liquid level gauge, and the oil pump, and controlling the rotational speed of the oil pump (fig. 1 and par [0036]).
However, Ito teaches a lubricating system (fig. 8) comprising:
Re claims 14-17, a torque sensor, which is arranged on the driving gear and is used for monitoring the torque of the driving gear (col 28 ln 55 - col 29 ln 2 describes taking torque into account to adjust the pump setting; when taught to McLauchlan the gears are being lubricated therefore the torque of the gears are being monitored).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed sensors and controller, as taught by Kikuchi and Ito, to actively manage the amount of oil being dispensed towards the gears. This would improve efficiency in power transmission and limit frictional wear. 

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654